Citation Nr: 0500501	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection cyclic short term memory 
loss with hypoperfusion in the left frontal temporal lobe, 
claimed as brain damage, to include as due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1978 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2001 and April 2002 ratings decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In November 2001, the RO 
denied service connection for cyclic short term memory loss 
with hypoperfusion in the left frontal temporal lobe.  In 
April 2002, the RO incorporated symptoms of memory loss as 
part of the veteran's service-connected fatigue, but in 
effect continued the denial for service connection for cyclic 
short term memory loss with hypoperfusion in the left frontal 
temporal lobe.

In September 2004, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  


FINDINGS OF FACT

1.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.

2.  The veteran has cyclic short term memory loss with 
hypoperfusion in the left frontal temporal lobe due to an 
undiagnosed illness which is of service origin.


CONCLUSION OF LAW

The veteran's cyclic short term memory loss with 
hypoperfusion in the left frontal temporal lobe is due to an 
undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1117(a), 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his  claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The Board has considered these 
regulations with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.  As the Board herein grants 
the benefit sought on appeal, any deficiency in this regard 
is harmless. 

The veteran claims that he experiences short term memory loss 
as a result of an undiagnosed illness which he sustained 
while serving in the Persian Gulf War.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 
service connection may also be granted to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present case, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which result from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, reflects that he was awarded a 
Southwest Asia Service Medal.  Service medical records are 
negative of any symptoms associated with short term memory 
loss during the veteran's period of active service.

A letter from the Special Assistant to the Secretary of 
Defense dated in December 2000 shows that the veteran's unit 
was determined to have been near a weapons demolition site in 
Khamisiyah, Iraq, in March 1991.  It was determined that he 
may have been exposed to very low levels of chemical agent 
for a brief period of time.

A VA examination report dated in November 1999 shows that the 
veteran, in pertinent part, reported that he had short term 
memory loss where things would click off.  He added that his 
remote memory was okay.  The diagnosis was unspecified 
adjustment disorder.

A VA Gulf War Guidelines examination report dated in November 
1999 shows, in pertinent part, that the veteran reported 
short term memory loss.  The pertinent diagnosis memory loss 
consistent with undiagnosed Persian Gulf War symptoms.

A VA outpatient treatment record dated in December 2000 shows 
that the veteran reported memory and concentration problems.  
A magnetic resonance imaging (MRI) examination of the brain 
revealed atrophy out of proportion to his age.  The 
assessment was gulf veteran with undiagnosed illness with 
symptoms including memory and concentration problems.  

A VA neurological disorders examination report dated in July 
2001 shows that the veteran, in pertinent part, reported 
cyclic periods of short term memory loss.  He was not able to 
be more specific in terms of frequency or duration.  Results 
from a  prior MRI examination of the brain were said to 
reveal diffuse atrophy.  A single photon emission computed 
tomography (SPECT) scan of the brain showed focal left 
frontal temporal hypo-perfusion.  Neurologic examination 
showed that the veteran was completely oriented.  He named 
the president easily back to Taft when the task was 
interrupted.  Verbal fluency was excellent.  He was able to 
name 16 tools in 60 seconds without difficulty.  He took one 
trial to encode three word pairs and could recall 2 out of 3 
at 5 minutes.  General recall was good and could give details 
of current events.  Biographical data and medical history 
recall was good.  He could do days of the week and months of 
the year backwards.  Language was fluent with normal 
comprehension.  Naming was intact to high and low frequency 
items and could repeat complex phrases.  The assessment was 
Gulf War veteran with undiagnosed disease and symptoms 
including, in pertinent part, cyclic short term memory loss 
with hypo-perfusion in the left frontal temporal lobe by 
SPECT scan and atrophy by MRI.  Neuropsychological testing 
results were pending.

A VA Independent Psychiatric Evaluation dated in January 2002 
shows that the veteran reported short term memory loss.  
Examination revealed that his long term memory was intact and 
short term memory was fair.  The diagnosis was 
undifferentiated somatoform disorder and hypoperfusion in the 
left frontal temporal lobe by SPECT and atrophy by MRI.  The 
examiner added that this did not preclude the existence of 
medical illness and noted that the veteran's symptoms could 
not be explained by a known medical condition or the effects 
of a substance.  He did not meet the criteria for factitious 
disorder or malingering.

During his September 2004 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he experienced 
periodic or seasonal short term memory loss.  He indicated 
that he was much more organized prior to his service in the 
Persian Gulf theater of operations and that he was now unable 
to do the things he could do previously and that he had less 
overall mental capacity. 

In view of the foregoing evidence, the November 1999 VA Gulf 
War Guidelines examination report wherein a diagnosis of 
memory loss consistent with undiagnosed Persian Gulf War 
symptoms was provided; the December 2000 VA outpatient 
treatment record which showed an assessment of gulf veteran 
with undiagnosed illness with symptoms including memory and 
concentration problems; and the July 2001 VA neurological 
disorders examination report which showed an assessment of 
Gulf War veteran with undiagnosed disease and symptoms 
including  cyclic short term memory loss with hypo-perfusion 
in the left frontal temporal lobe by SPECT scan and atrophy 
by MRI, and in the absence of a medical opinion to the 
contrary, the Board finds that the evidence supports a grant 
of service connection for cyclic short term memory loss with 
hypoperfusion in the left frontal temporal lobe as a 
manifestations of an undiagnosed illness related to the 
veteran's Persian Gulf service.  The Board acknowledges the 
January 2002 VA psychiatric examination report which 
suggested a diagnosis of undifferentiated somatoform 
disorder.  However, the examiner left open the possibility 
that the veteran could also be subject to the existence of a 
medical illness, and noted that his symptoms could not be 
explained by a known general medical condition.  As such, the 
Board finds as fact that the veteran's cyclic short term 
memory loss with hypoperfusion in the left frontal temporal 
lobe is a manifestations of an undiagnosed illness related to 
the veteran's Persian Gulf service.  Given the veteran's 
description of his symptoms and the objective medical 
findings on diagnostic testing, this disability is ratable as 
at least 10 percent disabling.  By extending the benefit of 
the doubt to the veteran, the Board finds that service 
connection for cyclic short term memory loss with 
hypoperfusion in the left frontal temporal lobe is warranted.


ORDER

Entitlement to service connection for cyclic short term 
memory loss with hypoperfusion in the left frontal temporal 
lobe, to include as due to an undiagnosed illness, is 
granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


